DETAILED ACTION
This action is in response to communication filed on 1/6/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/6/2021 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claims 1-5 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20180330112 A1, Abstract- A media playback system for presenting to a user a composition of a plurality of media streams. It has a media selection component configured to receive a scenario dataset, to receive user input for selecting viewing times defining segments of media and composition selections, and to output a list of segments of media from the scenario dataset that are authorized to be viewed by the user. The system has a playback control component configured to retrieve from media storage at least the segments of media from the output list of segments, to decode the segments of media, and to compile composition instructions. The system has a media playback component configured to receive the rendered media and the composition instructions.
ii. US 20180137208 A1, Abstract- Segments of media content may be shared amongst multiple requesting entities in a cDVR environment. In one illustrative example, a first request to initiate recording of media content at a first start time is received from a first requesting entity. In response, a first encrypted copy of a first plurality of content segments of the media content is cached in network memory, in a first encryption window associated with a first encryption key. A first manifest including a first set of URLs is generated and sent to the first requesting entity, where URLs of the first set reference a first identifier of the first encryption window and a respective one of the content segments. If a second request to initiate recording of the media content is received from a second requesting entity at a second start time that does not exceed an interval threshold, no additional copy needs to be made. Here, a second manifest including a second set of URLs is generated and sent to the second requesting entity, where URLs of the second set also reference the first identifier of the first encryption window and a respective one of the content segments.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446